The following order has been entered on the motion filed on the 17th of October 2016 by Plaintiff for Notice of Appeal:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 16th of March 2017."
Upon consideration of the petition filed by Plaintiff on the 17th of October 2016 for rehearing of the decision of this Court pursuant to Rule 31, N. C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 16th of March 2017."
The following order has been entered on the motion filed on the 28th of October 2016 by Plaintiff to Supplement Notice of Appeal:
"Motion Allowed by order of the Court in conference, this the 16th of March 2017."